Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: In the specification (paragraph [011]) Fig. 3A should be 3B, in that paragraph [010] describes Fig. 3A and paragraph [011] describes Fig. 3B.

Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plier having a first arm and a second arm of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the phrase "accordion-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgaonkar et al (2012/0157764) in view of Hunter (WO 01/0162182) and Neisz et al (7,048,682).
Borgaonkar et al discloses a penile prosthesis having a pump (18), a reservoir (6) fluidically connected to the pump, first and second inflatable cylinders (4) connected to the pump to move fluid from the reservoir to inflate and/or deflate the inflatable cylinders. The pump connects to the reservoir and first and second cylinders using connecting tubes (8). Borgaonkar et al discloses the claimed device except for specifically teaching that the tubes connecting the pump to the reservoir and first and second cylinders are length-adjustable or the specific type of connector (male part having protrusions and female part having openings).
Hunter discloses a medical device that includes a tube (2) and teaches segments (4, 5) that are corrugated or “accordion-like’ that allow the tube to be adjustable between a collapsed or reduced in length and an expanded or extended length depending on the length of tubing needed. Therefore a modification of Borgaonkar et al such that the tubing includes such corrugations would have been obvious since everyone is a different size and this would allow the device to be used with different sized people depending on how much tubing is needed between the pump and reservoir and/or inflatable cylinders. Further this would also allow for the tubing to expand or retract as the person moves to give the device flexibility while implanted within a person when they move.
Borgaonkar et al and Hunter disclose the device, as discussed above, and the tubing is fluidically connected to the pump using some type of connector. However Borgaonkar et al and Hunter do not specifically teach using a male connector having a plurality of protrusions and a female connector having a plurality of openings to mate with the protrusions.
Neisz et al teaches a well known type of connector (Figure 18B) having a plurality of protrusions (152) that are mated with a plurality of openings or recesses (156). Therefore a modification of Borgaonkar et al such that the tubing is connected to the pump, reservoir and inflatable cylinders using such a well known connector as taught by Neisz et al would have been obvious to one of ordinary skill in the art.

Further with regard to claim 4, to connect the tubing to the other elements using any well known type of connection means would have been obvious to one skilled in the art.

With regard to claim 7, Borgaonkar et al teaches using a valve (14) with the pump to release fluid from the pump into the reservoir and/or inflatable cylinders.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,765,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to a penile prosthesis having a pump, reservoir and at least one inflatable cylinder that include a first and second tube connecting the pump, reservoir and tube(s) together where at least one tube includes a length-adjustable tube.  The claims merely rearrange some of the limitations such as: a connector having a plurality of protrusions and a plurality of openings (pending claim 1 and patented claim 10) and an assembly including a nut (pending claim 4 and patented claim 1).   Therefore the claims are not patentably distinct from each other. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guy is cited to further show the use of a type of connection means using a nut to adjust the length of the device between an extended configuration and a compressed or reduced configuration are well known.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791